Citation Nr: 0635785	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, bursitis, and adhesive capsulitis of the right 
shoulder.

2.  Entitlement to service connection for ulnar neuropathy of 
the right upper extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1962, from April 1963 to March 1965, from June 1965 
to June 1968, and from January 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
degenerative joint disease, bursitis, and adhesive capsulitis 
of the right shoulder and for ulnar neuropathy of the right 
upper extremity.  

The veteran presented testimony at a personal hearing in 
April 2005 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

At the April 2005 hearing, the veteran's representative 
stated that the evidence of record indicated that the veteran 
suffers from occupational disability and wanted this issue 
addressed by the Board.  It is not clear exactly what the 
veteran is claiming, but an issue of "occupational 
disability" has not been perfected for review by the Board.  
Accordingly, this claim is referred to the agency of original 
jurisdiction for clarification and appropriate development.



REMAND

The veteran testified at his April 2005 hearing that he 
suffered an injury to his right shoulder and arm in service 
for which he had sought treatment.  He testified that he 
continued to experience pain after service.  The incident 
occurred while the veteran was stationed in Germany and was 
unloading ammunition with another soldier who dropped his 
side of the ammunition.  While trying to hold onto the 
ammunition, the veteran injured his shoulder.  Service 
medical records show that in February 1969 the veteran sought 
treatment for pain in his right shoulder and arm.  VA 
outpatient treatment records show in 2003 that the veteran 
has been diagnosed with degenerative joint disease, 
tendonitis, adhesive capsulitis, and bursitis of the right 
shoulder and right ulnar neuropathy.  The Board finds that 
further development is needed prior to appellate review.  
VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his right shoulder 
disorders diagnosed as degenerative joint 
disease, tendonitis, bursitis, and 
adhesive capsulitis.  The claims folder, 
to include a copy of this Remand, should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether is it at least as 
likely as not (50 percent or greater 
probability) that any current impairment 
of the right shoulder is related to any 
incident in service.

2.  Schedule the veteran for a VA 
neurology examination to determine the 
nature and etiology of the veteran's ulnar 
neuropathy of the right upper extremity.  
The claims folder, to include a copy of 
this Remand, should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
provide an opinion as to whether is it at 
least as likely as not (50 percent or 
greater probability) that ulnar neuropathy 
of the right upper extremity is related to 
any incident in service or is secondary to 
a service-connected disorder or to a right 
shoulder disorder.

3.  Then, readjudicate the appellant's 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

